        Case 1:20-cv-01778-HBK Document 3 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                      Case No. 1:20-cv-01778-HBK
12                        Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                          FOR RULING AS PREMATURE
13            v.
                                                          (Doc. No. 2)
14    DIGNITY HEALTH, et al.
                                                          ORDER DIRECTING PLAINTIFF TO FILE
15                        Defendants.                     MOTION TO PROCEED IN FORMA
                                                          PAUPERIS OR PAY FILING FEE
16
                                                         TWENTY-ONE DAY DEADLINE
17

18

19          Pending before the Court is Plaintiff’s motion for ruling filed June 7, 2021. (Doc. No. 2).

20   Plaintiff Allen Hammler, a state prisoner, initiated this action by filing a pro se civil rights

21   complaint pursuant to 42 U.S.C. § 1983 on December 17, 2020. (Doc. No. 1). In the instant

22   motion, Plaintiff request to proceed on his complaint. (See generally Doc. No. 2). Plaintiff,

23   however, has neither filed a motion for leave to proceed as a pauper nor paid the requisite filing

24   fee. (See docket).

25          Accordingly, it is ORDERED:

26          1. Plaintiff must either pay the requisite $402.00 filing fee or complete and file the

27   attached motion for leave to proceed in forma pauperis within twenty-one (21) days of the date of

28   this Order.
        Case 1:20-cv-01778-HBK Document 3 Filed 06/17/21 Page 2 of 2


 1            2. Plaintiff’s motion for ruling (Doc. No. 2) is DENIED as premature.

 2            3. Failure to timely comply with this order will result in the recommendation that this

 3   case be dismissed without prejudice.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      June 16, 2021
 7                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
